BRATTON, Circuit Judge
(concurring).
First. The evidence and its permissive inferences presented the issues whether appellant used the presence of Mrs. Hagen in his office to make a false record in her name, and in fact dispensed morphine to a person unknown; whether he dispensed *869any medicine to Mrs. Smith on January first; whether on January third and fourth, he gave her tablets — not capsules — about the size of aspirins, used her presence in the office to make false records in her name, and in fact dispensed morphine in capsule form to 'persons unknown; or whether in the first instance he dispensed narcotics to Mrs. Whalen and through mistake inserted the name of Mrs. Hagan in the record, and in the second and third instances he actually dispensed capsules containing morphine to Mrs. Smith. The court submitted those issues to the jury and they were resolved against appellant.
Second. No objections were interposed to the questions propounded to Dr. Whiteley in the course of cross-examination; no exceptions were taken; there is no assignment of error relating to the impropriety of the questions; and the matter is not presented in the brief of appellant. It was mentioned for the first time in the course of oral argument. The general rule is that an error taking place during the trial must be appropriately called to the attention of the trial court by objection, exception, or motion; and that, in the absence of such objection, exception, or motion, it will not be reviewed on appeal even though it was prejudicial. Bogileno v. United States, 10 Cir., 38 F.2d 584; Addis v. United States, 10 Cir., 62 F.2d 329; Trefone v. United States, 10 Cir., 67 F.2d 954; Aldridge v. United States, 10 Cir., 67 F.2d 956; Hoffman v. United States, 10 Cir., 68 F.2d 101; Strader v. United States, 10 Cir., 72 F.2d 589; Kelly v. United States, 10 Cir., 76 F.2d 847; Edgmon v. United States, 10 Cir., 87 F.2d 13. The rule bears a well-recognized exception. It is that where life or liberty is involved an appellate court may notice and correct a serious error which was plainly prejudicial without it being challenged in the trial court, and even though it is not presented by assignment of error. Bogileno v. United States, supra; Reynolds v. United States, 10 Cir., 48 F.2d 762; Addis v. United States, supra; Williams v. United States, 10 Cir., 66 F.2d 868; Strader v. United States, supra; Jaramillo v. United States, 10 Cir., 76 F.2d 700; Kelly v. United States, supra; Edgmon v. United States, supra. But it cannot be said that the eliciting of the testimony in question constituted an error of that nature.
Third. The reference made in the direct examination of the agent in the Bureau of Narcotics to the fact that the office of appellant had been under observation, the proof that Fina and Pyles had visited it, the reference to them as persons who had recently pleaded guilty, and the question whether they were known addicts, even though that question went unanswered, all considered together, were reasonably calculated to create in the minds of the jury the belief that such persons had some illicit connection with appellant respecting .the sale and disposition of narcotics — perhaps as purchasers of the quantities described in the indictment or as a general outlet; and bearing in mind the prejudice commonly existing against one who is known to engage in the illicit sale and dispensation of morphine, it cannot be said that the effect was harmless. On the other hand, it was prejudicial. Subtle suggestions, references, and innuendoes of a prejudicial nature which have no basis of fact are sometimes fatal to a fair trial and cannot be sanctioned. See Berger v. United States, 295 U.S. 78, 55 S.Ct. 629, 79 L.Ed. 1314; Fontanello v. United States, 9 Cir., 19 F.2d 921; Turk v. United States, 8 Cir., 20 F.2d 129. My concurrence in the reversal is confined to this ground.